DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Substance of Interview
During the telephone interview conducted on 02-16-2021, the Office discussed with Applicant's representative, Usman Mughal, the proposed claim amendments that appear in the Examiner’s amendment. Agreement was reached on 02-18-2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-30-2020 complies with the provisions of 37 CFR 1.97


Claim Rejections - 35 USC § 112
Claim rejections under USC § 112 during the Non-Final Office Action are withdrawn, in light of the amendment filed on 01-04-2021 by Applicant(s).

Allowable Subject Matter
Claims 1, 3-4, 7-10, 13-26, 28 are allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this Examiner’s Amendment for claims 1-28 was given in a telephone interview with Usman Mughal on February 18, 2021.

Claims have been amended as follows:

1.	(Currently Amended)  A computer-implemented method, comprising:
processing, by a first central processing unit (CPU) core of a compute device and in a power state equal to a first power state, packets from a first receive queue of a network interface controller (NIC) of the compute device;
receiving a first queue depth for the first receive queue of the NIC;
adjusting, based on the first queue depth, the first power state of the first CPU core to a second power state different from the first power state,
wherein, when the first queue depth is less than a first threshold, adjusting the first power state comprises decreasing the first power state of the first CPU core to the second power state,
first queue depth is greater than a second threshold, adjusting the first power state comprises increasing the first power of the first CPU core to a third power state different from the first power state; and
processing, by the first CPU core in the second power state or the third power state, packets from the first receive queue;
receiving a second queue depth for a second receive queue of the NIC; and
adjusting, based on the second queue depth, a fourth power state of the second CPU core to a fifth power state different from the fourth power state.  

2.	(Cancelled). 

3.	(Currently Amended)  The computer-implemented method of claim [[2]]1, wherein adjusting the fourth power state of the second CPU core includes increasing the fourth power state of the second CPU core.

4.	(Previously Presented)  The computer-implemented method of claim 1, comprising comparing the queue depth of the receive queue to the first threshold or the second threshold.

5.	(Cancelled).  

6.	(Cancelled).  



8.	(Previously Presented)  The computer-implemented method of claim 4, further comprising repeating the receiving and comparing at a specified time interval.

9.	(Original)  The computer-implemented method of claim 1, wherein the NIC is an Ethernet controller.

10.	(Currently Amended)  A system, comprising:
a network interface controller (NIC) of a first computing device, the NIC having a first receive queue;
a first central processing unit (CPU) core of the first computing device, the first CPU core being mapped to the first receive queue; and
hardware implementing a power algorithm to:
determine, based on a first queue depth of the first receive queue, whether a power state of the first CPU core is to be adjusted from a first power state to a second power state different from the first power state; and
adjust, in response to the determination, the first power state of the first CPU core to be the second power state,
wherein, when the first queue depth is less than a first threshold, to adjust the first power state comprises to decrease the first power state to the second power state; 
first queue depth is greater than a second threshold, to adjust the first power state comprises to increase the first power state; 
wherein the first CPU core is configured to process packets from the first receive queue in the first power state and in the second power state,
wherein the system further comprises a second CPU core of the first computing device, wherein the second CPU core is mapped to a second receive queue, wherein the power algorithm is to adjust, based on a second queue depth of the second receive queue, a third power state of the second CPU core to a fourth power state different from the third power state.

11.	(Cancelled).

12.	(Cancelled).

13.	(Currently Amended)  The system of claim 10, wherein the power algorithm compares the first queue depth of the first receive queue to the first threshold and/or the second threshold.

14.	(Previously Presented)  The system of claim 13, wherein the power algorithm causes the first power state of the first CPU core to be reduced responsive to a determination that the first queue depth of the receive queue is less than the first threshold.

first queue depth of the receive queue exceeds the second threshold.

16.	(Original)  The system of claim 10, wherein the hardware implementing the power algorithm is on the first CPU core.

17.	(Currently Amended)  The system of claim [[11]]10, wherein the hardware implementing the power algorithm is on the second CPU core.

18.	(Original)  The system of claim 17, wherein the first and second CPU cores are on different processors.

19.	(Original)  The system of claim 10, further comprising a power manager that includes the power algorithm.

20.	(Original)  The system of claim 19, wherein the power manager and the first CPU core are on different processors.

21.	(Original)  The system of claim 10, further comprising a second computing device for sending an incoming data packet to the first computing device.



23.	(Previously Presented)  The system of claim 21, wherein the receive queue comprises a receive descriptor.

24.	(Previously Presented)  The system of claim 23, wherein the receive descriptor includes the queue depth of the receive queue.

25.	(Currently Amended)  One or more non-transitory, computer-readable media comprising instructions that, when executed by a processor of a compute device, cause the processor to perform a method comprising:
processing, by a central processing unit (CPU) core of the compute device and in a power state equal to a first power state, packets from a receive queue of a network interface controller (NIC) of the compute device;
receiving a queue depth for the receive queue of the NIC;
adjusting, based on the queue depth, the first power state of the CPU core to a second power state different from the first power state,
wherein, when the queue depth is less than a first threshold, adjusting the first power state comprises decreasing the first power state of the CPU core to the second power state,

processing, by the CPU core in the second power state or the third power state, packets from the receive queue,
wherein the CPU core is a first CPU core, wherein the receive queue is a first receive queue, wherein the queue depth is a first queue depth, wherein the method comprises:
receiving a second queue depth for the second receive queue of the NIC; and
adjusting, based on the second queue depth, a fourth power state of the second CPU core to a fifth power state different from the fourth power state.  

26.	(Currently Amended)  The computer-implemented method of claim 1, wherein the receive queue of the NIC implements a first-in-first-out (FIFO) queue data structure configured to simultaneously contain each of a plurality of packets received from a remote compute device,
wherein receiving the queue depth for the receive queue of the NIC comprises receiving an indication of [[the]]a number of packets that are simultaneously present in the receive queue that have not yet been processed by any CPU core.

27.	(Cancelled).  

Currently Amended)  The one or more non-transitory, computer-readable media of claim [[27]]25, wherein adjusting the fourth power state of the second CPU core includes increasing the fourth power state of the second CPU core.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov